 Case 3:19-cv-00477-REP Document 17-2 Filed 10/15/19 Page 1 of 2 PageID# 169




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION


TREVOR FITZGIBBON,                             )
                                               )
               Plaintiff,                      )
                                               ) Civil Action No. 3:19-cv-477-REP
       vs.                                     )
                                               )
                                               )
JESSELYN A. RADACK,                            )
                                               )
               Defendant.                      )

                                             ORDER

       UPON DUE CONSIDERATION of Defendant, Jesselyn A. Radack’s Motion to Dismiss

pursuant to Rule 12(b)(1), (b)(2), and (b)(6) of the Federal Rules of Civil Procedure and any

opposition thereto, it is hereby

        ORDERED that said Motion to Dismiss be, and hereby is, GRANTED; and it is further

        ORDERED that Plaintiff’s Amended Complaint be, and hereby is, dismissed with

prejudice.

       Dated this ___ day of ___________, 2019.



                                                     _____________________________
                                                         United States District Judge
 Case 3:19-cv-00477-REP Document 17-2 Filed 10/15/19 Page 2 of 2 PageID# 170




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 15th day of October 2019, I will electronically file the
foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Steven S. Biss
300 West Main Street, Suite 102, Charlottesville,
VA 22903
stevenbiss@earthlink.net

                                  /s/ D. Margeaux Thomas_________________
                              D. Margeaux Thomas (VSB #75582)
                              The Thomas Law Office PLC
                              11130 Fairfax Blvd., Suite 200-G
                              Fairfax, VA 22030
                              Telephone: 703.957.2577
                              Facsimile: 703.957.2578
                              Email: mthomas@thomaslawplc.com
                              Counsel for Defendant Jesselyn A. Radack
